El Juez Presidente Se. Hernández,
emitió la opinión del tribunal.
Por escritura otorgada en esta ciudad de San Juan en 29 de agosto de 1918 ante el notario Francisco Soto G-ras, los consortes Gerardo Medina Casanova y Catalina Secundina Píos constituyeron hipoteca a favor de la sociedad mercantil Sucesores de Santos Alonso, S. en C., sobre un solar y casa en él edificada, barrio de Santurce, para garantizar el pago de $900 que dicha sociedad facilitó a aquellos consortes en calidad de préstamo. El solar había sido adquirido por Gerardo Medina Casanova en estado de soltería, y la casa, des-pués de celebrado su matrimonio con Catalina Secundina Píos a expensas y con peculio de la sociedad conyugal.
Presentada la escritura en el registro de la propiedad para su inscripción, el registrador estampó en ella la siguiente nota:
“Inscrita la hipoteca que comprende este documento, únicamente en cuanto al solar, al folio 109 vto., tomo 3o. de Santurce Sur, finca No. 100, inscripción 2a., y denegada la inscripción en cuanto a la casa, porque resultando que pertenece a la sociedad conyugal, personali-dad distinta del marido, dueño del terreno, debe inscribirse dicha casa previamente a favor de tal sociedad conyugal, operación que no se ha verificado ni solicitado; habiéndose tomado en su lugar anotación preventiva por el término legal en el mismo asiento. San Juan, 25 de octubre de 1918, el registrador, Rafael Tirado Verrier.”
Esa nota está sometida a nuestra consideración a virtud de recurso gubernativo contra ella interpuesto por la socie-dad mercantil acreedora.
Como lo revela la simple lectura de la nota recurrida, fúndase ésta en que el solar y casa en él edificada pertenecen a dos entidades distintas, a saber, el solar al esposo Medina Casanova, y la casa en él edificada a la sociedad' conyugal constituida por él y su esposa Catalina Secundina Ríos.
No existe dualidad alguna en el dominio del suelo y de la edificación, pues el artículo 1319 del Código Civil establece que serán bienes gananciales los edificios construidos du-*833rante el matrimonio en snelo propio de nno de los cónyuges, abonándose el valor del suelo al cónyuge a quien pertenecía.
El solar de que se trata fué en efecto un bien privativo de* Gerardo Medina Casanova, por haberlo adquirido antes de su matrimonio con Catalina Secundina Ríos; pero dejó de serlo, convirtiéndose en ganancial, cuando ya celebrado el matrimonio, la sociedad de gananciales fabricó en él la casa. Matheu v. Murillo et al., 25 D. P. R. 329.
Perteneciendo lioy, como pertenecen, por mandato impe-rativo de la ley, el solar y casa hipotecados a un mismo dueño, o sea a la sociedad de gananciales Medina-Ríos, se hace in-necesaria la inscripción previa del edificio. A. Sánchez & Co. S en C., v. El Registrador de San Germán, 16 D. P. R. 441; Marcano v. El Registrador de Caguas, 20 D. P. R. 562; y Martín et al. v. El Registrador de Arecibo, 22 D. P. R. 149.
Por las razones expuestas es de revocarse la nota del re-gistrador de San Juan, Sección Ia., en la parte en que ha sido recurrida, ordenando se verifique la inscripción denegada.

Revocada la nota en la parte recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.